EA           ORNEY   GENERAL
                                    ~FTICKAS



                                    November     14,     1956


Honorable   Robert S. Galvert                Opinion     No.    S-22,0
Comptroller    of Public Ac~counts
Capitol Station                              Rta Applicability   of the Prise   Tax
Austin,  Texas                                   imposed by Article      7047f,
                                                 V.C.S.,   to the televised   Kash
Dear Mr.     Calvert:                             Box riddle contest award.
 _,_ ~--.
             You request the opinion of this office on the applicability
of the prize    and awards tax imposed by Article   704?f, Vernon’s
Civil ~Statutes, on a tdevbi~n   station ander the facts submitted    in
your request.

             The   facts   are   brisfly   as folIowa$

              Television    station KFJZ-TV,         Fort Worth,    Texas,, conducts a
contest referred       to as ‘KASH BOX.”           There are eight different       span-   ,.
sors   of this program       using this medium of advertising           their products.
The television     aadieace     is invited to participate.       The announcer gives
a riddle and each member             of the television    audience    La asked to send
in an answer to the riddle with e,ither a label from one of the
sponsor's     products or in lieu of a label a reasonable             facsimile    of such
a label.     Only one member          of the te,lev,ision s,tation staff knows the
answer to the riddle and he checks all answers                 rsceived    and deter-
mines the winner from the answers               sent in.    In case of duplicate
answers     the one bearing the earliest         pest-mark     is dec~lared the winner.
Prizes    are given for correct         answers    starting with $300.00,       and each
day an additional       $100.00    is added if there      is no winner.     When a
corre.ct answer to a riddle is given a new contest starts by reverting
again to $300.00.

            There are two reasons    why the television    station which is
the subject of your opinion request    is not liable for the prizes    and
awards   tar imposed by Article   7047f, Vernon’s    Civil Statntes.

            First,, none of ths viewers   of the program      “KASH BOX,”
which advertises    various  products,  pay anything for the privilege      of
watching the show.      To enJoy the entertainment     afforded by the
station, all they (the viewers)    have to do is to tune in the station and
look and listen.    The statate us,es the significant    langaage   *paying
the s,ame charge for any certain serrlce , commodity,          or eatertaIament,*
and it must be the same to all participating       in the contest for a prize
or award.
Hon.   Robert     S.   Calvert,   page   2    (S-220)




             Even if it should be considered        that the purchaser    of one
or more of the products advertised          was paying ,a charge for the
entertainment     furnished,   measured   by the price of the product so
purchased,    still this would not meet the requirements          of the statute.
A prize may be awarded without the participating            viewer    making a
purchase    of any of the products      advertised.    A facsimile    of a label
suffices  for eligibility    to compete for a prize or award.

             Secondly,     the viewers      of the television    show are not with-
in the purview of this statute , as the viewers              are not the patrons of
the television    station which gives the prize or award.                The statute
does not define patrons hence, we are justified               in giving to it the
usualand     commonly       accepted     meaning or definition.        *Patron,    as
defined by Webster,         Is “one who supports a commercial              enterprise.’
Pursuing    the dictionary      further,    the definition of Ypatronizev        is to   ‘,
support and favor a commercial               enterprise.     We must construe        these
terms    in connection      with the intent of the Legislature          as applied to
this particular     statute.     It would be a strained        construction     of the
word “patron,      and Ypatranise’        to say that the viewers        of television
programs     are patrons of the station.            The.y pay nothing to the station
for the privilege      enjoyed and the stations          make no charge for the
privilege.     The mere fact that the viewers             look and listen to the
programs     does not in the broadest           sense constitute     them the patrons
of the television      station.

           You are, therefore,    advised that under the facts submitted
by you, the television   station, the subject of your opinion request,  is
not sublect to the prize and awards tax imposed by Article       7047f,
Vernon 6 Civil Statutes.

                                             SUMMARY

             A television  station which gives prizes   and awards to
        its viewers   who pay nothing for the privileg,e of viewing the
        program    in connection with which prizes   and awards are
        made, is not taxable under Article    7047f, V.C.S.

APPROVED:                                       Yours      very     truly,
W.  V. Geppert
                                                 JOHN BEN SHEPPERD
Taxation Division
                                                ,Attorney General
Eibert M.       Marrow
Reviewer

J. Arthur
Reviewer
L. W. Gray
                Sandlin
                                                By
                                                 L%COL? Assistant
Special Reviewer
Davis Grant
First Assistant
John Ben Shepperd
Attorney General
LPL: cs